I cannot concur in holding that the court of Waukesha County, Wisconsin, had jurisdiction *Page 566 
to award custody of the minor children of the parties to the divorce action, for the reason that such children were not within the jurisdiction of that court at the time the petition for divorce was filed or at the time the decree was rendered.
However, if I am right in my finding that the Waukesha County Court did not have jurisdiction, then this habeas corpus proceeding in Columbiana county was one solely to determine which of two parents having equal rights to children should be awarded custody thereof since the parents are not living together and cannot have joint custody and control thereof.
In this case, in the proceeding in Columbiana county, the court's judgment awarding custody to the father is entirely supported by the evidence and is for the best interests of the children.
I, therefore, concur in the judgment for the reasons stated.